Case: 1:19-cv-05392 Document #: 69-18 Filed: 12/04/20 Page 1 of 2 PageID #:890




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



                                                    )
  CHANDRA V. BROWN-DAVIS, et al.,                   )
  on behalf of themselves and all others            )
  similarly situated,                               )
                                                    )   &DVH1RíFYí
                                        Plaintiffs, )
                                                    )   Hon. Charles R. Norgle
         v.                                         )
                                                    )
  WALGREEN CO.; et al.                              )
                                                    )
                                      Defendants. )


   DECLARATION OF SUSAN WEEKS IN SUPPORT OF PLAINTIFFS’ MOTION
                    FOR CLASS CERTIFICATION

        I, Susan Weeks, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that

 the following is true and correct:

        1.      I am one of the named Plaintiffs in the above-captioned action.

        2.      I submit this Declaration in support of Plaintiffs’ Motion for Class Certification.

 I have personal knowledge of the matters stated herein and, if called upon, I could and would

 competently testify thereto.

        3.      I was employed by defendant Walgreen, Co. (“Walgreen”) from approximately

 July 1989 until February 2019, and I was a participant in the Walgreen Profit-Sharing

 Retirement Plan (the “Plan”). During the proposed Class Period, I invested in the Northern

 Trust Focus 2020 Fund and the Northern Trust Focus 2025 Fund.

        4.      I understand this case is a class action lawsuit on behalf of participants in the

 Plan against Walgreen and other defendants to recover losses caused by Defendants’ breaches

 of fiduciary duty. I understand that the proposed class is defined as follows:


                                                  1
Case: 1:19-cv-05392 Document #: 69-18 Filed: 12/04/20 Page 2 of 2 PageID #:891
